DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,975,589. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-15 are an obvious variation of claims 1-13 of ‘589 in that a method is disclosed as well as precast outer walls, primary and secondary tanks, winding phase wires, clamps over a temporary opening, header sections, base slab layer, sketch plates, and shotcrete.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US2016/0046437 to Hoyle et al.
Regarding claim 1, Hoyle discloses a method by providing a plurality of precast first outer wall panels (13) and a second precast outer wall of shorter height (see one of 19B, 19C, 19D), providing a temporary construction opening (opening shown in fig. 2: adjacent to where 22 points) defining a doorway and a plurality of clamps (32a, para 0021), assembling the panels to provide a secondary tank (outer tank (13) and assembling a primary tank (inner 18) within the secondary tank.  However, delivery of 
Regarding claim 2, Hoyle discloses the use of winding wire (34) around a portion of the second tank [0031].
Regarding claim 3, Hoyle discloses the opening with a temporary, inherently, bracing, shotcrete [0031].  The step being prior to the winding would have been an obvious design choice since the windings would create a final structure.
Regarding claim 4, the step of clamping the wire over the temporary opening frame is disclosed (fig. 5: 34 over 19 with clamps 37a).
Regarding claim 5, the temporary, inherently, opening includes a base slab (fig. 4b: 14) on a surface where the panels will be assembled.
Regarding claim 6, Hoyle discloses a sketch plate (19d) and a skirt plate (19c), an opening remains on top of the skirt plate.
Regarding claim 7, the opening has a base (14 and 36d) section, a pair of columns (both sides 36a) sections, a header section (36e) connected by the pair of columns (36a), with a precast outer wall panel on top of the header (19B on top of 36e, fig. 3A).
Regarding claim 8, Hoyle discloses the use of welding panels together (para 0027) but not specifically including weld plates.  It would have been obvious to one 
Regarding claim 9, shotcrete is used between panels ([0021], where strands are).
Regarding claim 10, shotcrete is used over both first and second panels (para 0021 and 0031).
Regarding claim 11, the doorway is sealed after assembly (Fig. 4B).
Regarding claim 12, a second wire is around the second tank after the doorway is sealed (fig. 4B: 34 over 19A).
Regarding claim 13, shotcrete is used on the secondary tank after the second wire phase (para 0031).
Regarding claim 14, claim 14 is rejected for reasons cited in the rejections of claims 1 and 2.  Additionally, a slab is provided, inherently, before the construction of the entire tank assembly (fig. 2: 14 and [0018]).
Regarding claim 15, claim 15 is rejected for reasons cited in the rejections of claims 1, 7 and 11.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633